Exhibit 10.2

Schedule of Omitted Documents

of CNL Healthcare Properties, Inc.

The following purchase and sale agreements have not been filed as an exhibit
pursuant to Instruction 2 of Item 601 of Regulation S-K; these documents are
substantially identical in all material respects to Exhibit 10.1 to this Form
8-K:

 

  1. Purchase and Sale Agreement dated as of August 21, 2013 by and between MWSH
Medford LLC and CHP Partners, LP

 

  2. Purchase and Sale Agreement dated as of August 21, 2013 by and between
Auburn Assisted Living LLC and CHP Partners, LP

 

  3. Purchase and Sale Agreement dated as of August 21, 2013 by and between MWSH
Beaverton LLC and CHP Partners, LP

 

  4. Purchase and Sale Agreement dated as of August 21, 2013 by and between MWSH
Billings LLC and CHP Partners, LP

 

  5. Purchase and Sale Agreement dated as of August 21, 2013 by and between MWSH
Boise LLC and CHP Partners, LP

 

  6. Purchase and Sale Agreement dated as of August 21, 2013 by and between
Albany Assisted Living, LLC (DBA Cambridge Terrace) and CHP Partners, LP

 

  7. Purchase and Sale Agreement dated as of August 21, 2013 by and between
Sandy Assisted Living LLC (DBA Cascadia Village) and CHP Partners, LP

 

  8. Purchase and Sale Agreement dated as of August 21, 2013 by and between Five
Rivers Assisted Living & Retirement Community, LLC and CHP Partners, LP

 

  9. Purchase and Sale Agreement dated as of August 21, 2013 by and between
JILAR Cottages L.L.C. and CHP Partners, LP

 

  10. Purchase and Sale Agreement dated as of August 21, 2013 by and between
JILAR Enterprises L.L.C. and CHP Partners, LP

 

  11. Purchase and Sale Agreement dated as of August 21, 2013 by and between
MWSH Bend LLC and CHP Partners, LP

 

  12. Purchase and Sale Agreement dated as of August 21, 2013 by and between
Gresham Assisted Living LLC and CHP Partners, LP

 

  13. Purchase and Sale Agreement dated as of August 21, 2013 by and between
MWSH Idaho Falls LLC and CHP Partners, LP

 

  14. Purchase and Sale Agreement dated as of August 21, 2013 by and between
Longview Monticello, LLC and CHP Partners, LP

 

  15. Purchase and Sale Agreement dated as of August 21, 2013 by and between
Roseburg Assisted Living LLC (DBA Oak Park Assisted Living Community) and CHP
Partners, LP

 

  16. Purchase and Sale Agreement dated as of August 21, 2013 by and between
Orchard Heights Senior Community, LLC and CHP Partners, LP

 

- 1 -



--------------------------------------------------------------------------------

  17. Purchase and Sale Agreement dated as of August 21, 2013 by and between
Tualatin Assisted Living LLC (DBA Riverwood Assisted Living Residence) and CHP
Partners, LP

 

  18. Purchase and Sale Agreement dated as of August 21, 2013 by and between
MWSH Yelm LLC and CHP Partners, LP

 

  19. Purchase and Sale Agreement dated as of August 21, 2013 by and between
Southern Hills Assisted Living Community, LLC and CHP Partners, LP

 

  20. Purchase and Sale Agreement dated as of August 21, 2013 by and between
MWSH Sparks LLC and CHP Partners, LP

 

  21. Purchase and Sale Agreement dated as of August 21, 2013 by and between
West Hills Assisted Living Community LLC and CHP Partners, LP

 

2